DISSENTING OPINION. BOBERTS, J. (dissenting). I can readily give my concurrence to the rule formulated and promulgated in the majority opinion. A consideration of the cases cited in the opinion will show that the courts of the country follow either one of two rules in regard to assignments of error: (1) That a general assignment is sufficient, and that the proper place to point out the reasons upon which it is claimed that the ruling sought to be reviewed is erroneous is in the brief; (2) that the assignment of error must set forth the ground upon which it is predicated — that is, it must, state the reason why the alleged ruling is erroneous. The territorial Supreme Court followed the latter rule. I think this is made evident by the number of opinions which are overruled in the majority opinion .in this case. The state Supreme Court has followed, until the opinion in the case of Jackson v. Deming Ice & Electric Co., 26 N. M. 3, 189 Pac. 654, the territorial rule. A rule of practice is never of paramount importance, except that it should be definite and certain, so that all litigants may be assured of the same treatment. The practice having become settled that assignments of error should be specific and set forth the reasons, I cannot give my concurrence to the changing of the practice, save by the adoption of a rule of court which would operate ■ prospectively. The effect of the majority opinion in this case is to retroactively change the rule of practice, the effect of which is to sustain assignments of error which would otherwise be ineffectual. For this reason only I dissent.